Citation Nr: 1636020	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim, so that every possible consideration is afforded.

The Veteran asserts that service connection is warranted for bilateral hearing loss and tinnitus.  He states that he was subjected to acoustic trauma in service.  His discharge certificate shows that he was a machine gunner.  As such, the Board concedes that he was exposed to noise during service.

The service treatment records contain no complaints or findings concerning hearing loss or tinnitus.  The March 1968 separation examination did not include an audiometric test, but a whispered voice hearing test was 15/15 in each ear.

When he was examined by the VA in May 2009, the Veteran stated he had experienced hearing problems for 40 years, and described being exposed to machine gun fire and rocket launchers in service.  The VA examiner noted that the Veteran worked for the railroad for 31 years, both with and without the use of hearing protection.  Under "Tinnitus Evaluation" the examiner wrote that the Veteran "did not mention tinnitus during the case history interview."  Audiometric tests revealed a bilateral sensorineural hearing loss.  The examiner concluded that in view of the fact that the Veteran was exposed to excessive noises in the military, but because there was no audiometric test at the time of separation from service to document a hearing loss, and because the Veteran was exposed to significant noise in his civilian occupation for 31 years on the railroad, the examiner could not opine as to whether the hearing loss occurred during the Veteran's military service without resorting to mere speculation.  

Subsequent to this examination, the Veteran indicated that he never told the examiner he did not have tinnitus.  He also explained that he was required to wear hearing protection in his civilian occupation and that he would have been fired had he not done so.  The Board finds this to be a plausible explanation and this matter should be clarified on remand.

The Board is only permitted to rely on a medical examiner's conclusion that a causal linkage (etiology) opinion would be speculative when the examiner explains the basis for such an opinion or the basis is otherwise apparent from the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

In this case, the Board finds that the examiner's statement that he could not provide an adequate opinion without resorting to speculation was not supported by a sufficient rationale.  In addition, it appears that the examiner based his opinion on the (possibly inaccurate) factual premise that the Veteran did not wear hearing protection at all times during his civilian occupation for 31 years on the railroad.  

As to tinnitus, it is unclear (based on the combination of the examiner's report and the Veteran's statements) whether the examiner expressly asked the Veteran if he experienced tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's records to be sent to the examiner who conducted the May 2009 VA audiometric examination for a supplemental medical opinion.  If that examiner is not available, another appropriate opinion provider should prepare the opinion (with examination only if deemed necessary by the opinion provider).  Based on a review of the record, the opinion provider should provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's bilateral hearing loss and/or tinnitus is related to his military service, to include his noise exposure therein.  

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state AND must explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be found, by any examiner (based on the evidence of record and current medical knowledge).

2.  The AOJ should then review the record and readjudicate the claims for service connection for bilateral hearing loss and tinnitus.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

